Citation Nr: 0127709	
Decision Date: 12/28/01    Archive Date: 01/03/02

DOCKET NO.  00-19 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to an increased rating for the service-connected 
lumbar strain, currently evaluated as 10 percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1946 to October 
1947 and from January 1951 to October 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the RO.  

The veteran appeared at hearing before a Hearing Officer at 
the RO in January 2001.  



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appeal has been obtained by the RO.  

2.  The service-connected disability picture is currently 
shown to more nearly approximate that of moderate lumbar 
strain with findings of facet joint arthropathy, some 
tightness at the extremes of motion and pain on sitting, 
walking and standing; neither severe lumbar strain nor severe 
functional loss is demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of an increased rating of 20 
percent for the service-connected lumbar strain have been 
met.  38 U.S.C.A. § 1155, 5107 (West 1991 and Supp. 2001), 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a including Diagnostic Codes 5292, 5295 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual Background

In August 1999, the veteran underwent a VA examination when 
he voiced complaints of having pain, stiffness and soreness 
on sitting or standing for prolonged periods of time.  The 
veteran had less discomfort with ordinary walking without 
undue bending, stiffness or fatigue.  

The veteran did not have a history of weakness or paralysis.  
Although the veteran was careful with his back and avoided 
running, he was still able to participate in sports such as 
golf.  

On examination, he walked without a limp and had a normal 
gait.  The veteran had good posture and a preserved lumbar 
lordosis with no pelvic tilt or observable scoliosis.  No 
tenderness or spasms were noted over the back on palpitation 
and the veteran's hips were level.  

The veteran's range of motion was noted to be that of forward 
flexion to 80 degrees, left and right lateral bend at the 
waist to 40 degrees, and rotation to 20 degrees on the left 
and 25 degrees on the right.  The veteran had some discomfort 
after 60 degrees upon straight leg raises.  

The veteran also noted periodic numbness on his right lower 
extremity.  His reflexes were intact and symmetrical, and no 
discernible weakness or sensory deficit was noted in the 
right lower extremity.  The veteran was able to stand on 
heels and tiptoes without discomfort.  

The VA examiner diagnosed the veteran with chronic lumbar 
strain.  X-ray studies revealed facet joint arthropathy in 
the lower lumbar spine and evidence of pelvic 
atherosclerosis.  

At a May 2000 VA examination, the veteran stated that he had 
remained active within the limits of his symptoms, including 
all daily care activities, but that his back disability was 
interfering with the quality of his life.  

The veteran also had complaints of having stiffness, aching 
and sleep disturbance as a result of his low back disability.  
The veteran stated that he was doing less, but still played 
golf.  The veteran did not experience flare-ups or use 
crutches, braces or a cane.  According to the veteran, he had 
not eliminated any one activity that he was able to do 
previously.  The veteran noted having a burning sensation and 
numbness in his right lower extremity, but never noticed 
having weakness in the right leg versus the left.  

On examination, the veteran walked carefully, but did not 
limp.  The pelvis was level; the back had normal curvature; 
no tenderness or spasms were noted.  While sitting, the 
veteran's range of motion was noted to be that of forward 
flexion to 70 degrees, flexion at the waist laterally to 40 
degrees, and lumbar rotation to 20 degrees on the left and 20 
degrees on the right.  

At the range of motion extreme, the veteran had some 
tightness, but no pain.  Straight leg raises were 90 degrees 
bilaterally without pain.  The veteran did not exhibit 
weakness on dorsiflexion or plantar flexion of the feet or 
lifting the lower extremities against the resistance of the 
examiner.  His reflexes in the lower extremities were 2+ at 
the knees and 1+ at the ankles bilaterally.  The examiner 
diagnosed the veteran with lumbar strain with lumbar facet 
joint arthropathy.  

At a January 2001 hearing, the veteran testified before a 
Hearing Officer that he had experienced back pain that 
radiated down his right leg intermittently.  The veteran also 
testified that he experienced more pain sitting than walking 
and standing and that his back pain caused sleep 
disturbances.  In addition, the veteran stated that he had 
not been treated for his back disability outside of the VA 
examinations.  

In February 2001, the veteran underwent another VA 
examination when he stated that his symptoms were essentially 
the same that they have been for over 40 years.  The veteran 
exercised daily and was not taking any medication.  The 
veteran was able to walk on his toes and heels, tandem walk, 
jog, bend and squat.  

The veteran's strength and range of motion were normal.  His 
reflexes were symmetric and active, and straight leg raises 
were adequate.  The examiner diagnosed the veteran with 
bilateral back pain for approximately 40 years with a 
negative neurologic examination.  


Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

This law also eliminated the concept of a well-grounded claim 
and superseded the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified 
at 38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  Except 
as specifically noted, the new regulations are effective 
November 9, 2000

In this case, the RO has had an opportunity to consider the 
veteran's claim subsequent to enactment of the VCAA, and the 
veteran and his representative have had the opportunity to 
make argument to the RO and Board since the enactment of the 
new law.  

The Board now determines, given the favorable action taken 
hereinbelow, that the law does not preclude the Board from 
proceeding to an adjudication of the veteran's claim without 
first remanding the claim to the RO, as the requirements of 
the new law have essentially been satisfied.  

In this regard, the Board notes that by virtue of the June 
2000 Statement of the Case and March 2001 Supplemental 
Statement of the Case issued during the pendency of the 
appeal, the veteran and his representative have been advised 
of the information and evidence necessary to substantiate the 
claim.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  

Separate diagnostic codes identify the various disabilities.  
In addition, VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

The veteran's back disability is currently evaluated as 10 
percent disabling under the Diagnostic Code for lumbosacral 
strain.  Under Diagnostic Code 5295, a 10 percent evaluation 
is warranted for a lumbosacral strain with characteristic 
pain on motion.  A 20 percent evaluation is warranted when 
there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  

A 40 percent rating is warranted for severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a including Diagnostic Code 
5292 (2001).  

Applicable regulations further provide that a low back 
disability may be rated on the basis of limitation of motion 
under Diagnostic Codes 5292.  Pursuant to Diagnostic Code 
5292, the rating criteria provides for a 20 percent rating 
for moderate limitation of motion and a 40 percent rating for 
severe limitation of motion.  

Functional loss, which is the inability to perform the normal 
working movements of the body within normal limits, 
specifically due to pain and weakness on motion, should be 
considered in addition to the criteria set forth in the 
appropriate Diagnostic Codes of the Schedule when 
ascertaining the severity of musculoskeletal disabilities.  
38 C.F.R. § 4.40; see also DeLuca v. Brown, 8 Vet. App. 202, 
204-06 (1995).  

The Board finds in this regard that the VA examination 
reports show that the service-connected disability picture is 
now productive of a level of disablement consistent with that 
of moderate lumbar impairment.  Specifically, the August 1999 
VA examination found that the veteran had some discomfort 
after 60 degrees of straight leg raising and X-ray findings 
of facet joint arthropathy.  

Similarly, the May 2000 VA examination determined that the 
veteran had some tightness at the extremes of motion.  The 
veteran has also testified that he was experiencing more pain 
on sitting than on walking and standing.  

Thus, the overall findings in the Board's opinion more nearly 
approximate a level incapacity that warrants the assignment 
of a 20 percent rating for the service-connected lumbar 
strain.  

However, the Board notes that the medical evidence does not 
suggest that the veteran has suffered from severe lumbar 
strain or severe functional limitation to warrant the 
assignment of a 40 percent rating in this case.  

In conclusion, since the preponderance of the evidence is for 
the claim, an increased rating for the veteran's service-
connected low back disability is warranted.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 (1990).  



ORDER

An increased rating of 20 percent for the service-connected 
lumbar strain is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

